DETAILED ACTION
Response to Amendment
	In response to amendment filed on 4/13/2022, claims 1, 6- 8, 13- 15 and 20 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) in the remarks on 4/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Lee et al. 20100053428 , published on 2010 see machine translated document. Lee teaches about .. a method for scheduling beacon transmission and reception using a distributed channel hopping method in a wireless ad-hoc network transmits a beacon using channel hopping, and includes a beacon section including at least one time slot. Collecting beacons of neighboring nodes of each of the plurality of nodes prior to configuring the network with nodes comprising; Collecting network information and information of the neighboring nodes from the collected beacons; A reception scheduling step of scheduling, based on the information of the neighbor nodes, the beacons transmitted by the neighbor nodes in the beacon section to be received in each time slot using a time division scheme (TDMA); A transmission scheduling step of scheduling a beacon to be transmitted based on a schedule in each time slot; see page 3 second paragraph. Further refer to page 3 under advantageous effects about a beacon scheduling method using channel hopping in a wireless ad-hoc network prevents collision between beacon frames, and thus beacon frames are stably transmitted. In the channel hopping method used in the present invention, nodes within a collision range are allocated different offsets, so that different channels are used even if they are simultaneously transmitted at any time; further see page 10, lines 20- 31.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6- 7, 13- 14, 20 recite the limitation "determining by the listening network node…." in claims 6, 13 and 20.  There is insufficient antecedent (i.e. not clearly defined in claim 1 about a listening network node) basis for this limitation in the claim. Claims 7, 14 are dependent of claim 6 and 13 respectively; hence claims 7, 14 can be rejected based on same above rationale.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, 8, 10- 11, 15, 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Pat. No. 7564812 B1), hereafter Brig in view of Lu wang et al. see IDS filed on 5/12/2021, Cite NO. C1, “A Simulative Study of Network Association Delays in IEEE 802.15.4e TSCH Networks, in: 2017 IEEE 18th International Symposium on A World of Wireless, Mobile and Multimedia Networks (WoWMoM), 13 July 2017”; hereafter Wang and in further view of Lee et al. 20100053428 , published on 2010 see machine translated document.

	Regarding claim 1, Brig teaches a method for multi-channel beaconing in a network, comprising:
	determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacon of the network node;
	determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node;
	periodically broadcasting a schedule of the multi-channel beacon of the network node using the default channel beacon;
	receiving from one or more neighbor nodes of the plurality of network nodes, a schedule of the multi-channel beacons (see lines 62- 67 of col. 2 .. an apparatus is provided for transmitting beacons in a wireless ad hoc network including at least one node, the node i) transmitting beacons containing a beacon schedule, ii) selecting random times and random channels for transmission of beacons, and iii) storing the selected times and channels in the beacon schedule; further see lines 52- 56 of col. 4…simultaneously communicate with more than one other station. Communication with multiple stations can occur, for example, through different channels (or "communication links"), and/or by transmitting specific identifying information (or "coded information") for each intended source or target; further see lines 14- 19 of col. 7), wherein the schedule is used to determine when and on which channel the network node is to listen; and listening for the multi-channel beacon from one or more neighbor nodes based on the received schedule of the multi-channel beacons (in context with lines 5- 10 of col. 5 refer to lines 14- 19 of col. 7.. When a node receives a beacon message, it must extract the beacon schedule from the message and store it in memory, e.g., in a database. It then employs this database to tell it when to listen for beacons, and on which channel. …).
	Brig further teaches in different embodiments about determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; Brig random times and channels are selected for transmitting a beacon message; the beacon message includes a beacon transmission schedule governing times and channels at which beacons (next beacons) will be transmitted for an indefinite future: see lines 10- 22 of col. 3; lines 56- 59 of col. 4; lines 5-18 of col. 5; lines 31- 33 of col. 6; and claim 1). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Brig make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; greater way resources can be utilized/managed in the communication system.
	Bur Brig fails to state about determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon; however Wang teaches in Abstract and section 1 about beacons are transmitted periodically; a default channel for the beacons transmitted by nodes is configured; further Wang teaches about beacon (EB) transmissions are scheduled for transmission, wherein the beacons are transmitted using times slots and Tx channel offsets (channels); see sections 1, 4; figure 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Brig to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about  periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon; greater way resources can be utilized/managed in the communication system.
	But Brig is still silent about determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node.
	However Lee teaches about .. a method for scheduling beacon transmission and reception using a distributed channel hopping method in a wireless ad-hoc network transmits a beacon using channel hopping, and includes a beacon section including at least one time slot. Collecting beacons of neighboring nodes of each of the plurality of nodes prior to configuring the network with nodes comprising; Collecting network information and information of the neighboring nodes from the collected beacons; A reception scheduling step of scheduling, based on the information of the neighbor nodes, the beacons transmitted by the neighbor nodes in the beacon section to be received in each time slot using a time division scheme (TDMA); A transmission scheduling step of scheduling a beacon to be transmitted based on a schedule in each time slot; see page 3 second paragraph. Further refer to page 3 under advantageous effects about a beacon scheduling method using channel hopping in a wireless ad-hoc network prevents collision between beacon frames, and thus beacon frames are stably transmitted. In the channel hopping method used in the present invention, nodes within a collision range are allocated different offsets, so that different channels are used even if they are simultaneously transmitted at any time; further see page 10, lines 20- 31.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Brig in view of Wang to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node; greater way reliable communication can be carried out in the communication system; Lee see page 3 under advantages effects.

	Regarding claim 3, Brig in view of Wang and Lee teaches as per claim 1, wherein the multi-channel beacon schedule is assigned by a central authority; Brig a given node may determine a portion of a beacon schedule; the schedule may have an indeterminate number of entries in it, in order to govern the times and channels at which beacons will be transmitted for an indefinite future; see lines 5- 18 of col. 5.

	Regarding claim 4, Brig in view of Wang and Lee teaches as per claim 1, wherein the multi-channel beacon schedule is generated randomly by each network node of a plurality of network nodes in a network; Brig a network includes at least one node that transmits beacons containing a beacon schedule, and selects random times and random channels for transmission of beacons; see lines 1- 6 of col. 3 and claim 1.

	Regarding claim 8, Brig teaches a system for multi-channel beaconing in a network, comprising: a plurality of network nodes, comprising: a) at least one processor; b) at least one input device; and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including:
	determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacon of the network node;
	determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacon of the network node;
	periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon;
	receiving from one or more neighbor nodes of the plurality of network nodes, a schedule of the multi-channel beacons (see lines 62- 67 of col. 2 .. an apparatus is provided for transmitting beacons in a wireless ad hoc network including at least one node, the node i) transmitting beacons containing a beacon schedule, ii) selecting random times and random channels for transmission of beacons, and iii) storing the selected times and channels in the beacon schedule; further see lines 52- 56 of col. 4…simultaneously communicate with more than one other station. Communication with multiple stations can occur, for example, through different channels (or "communication links"), and/or by transmitting specific identifying information (or "coded information") for each intended source or target; further see lines 14- 19 of col. 7), wherein the schedule is used to determine when and on which channel the network node is to listen; and listening for the multi-channel beacon from one or more neighbor nodes based on the received schedule of the multi-channel beacons (in context with lines 5- 10 of col. 5 refer to lines 14- 19 of col. 7.. When a node receives a beacon message, it must extract the beacon schedule from the message and store it in memory, e.g., in a database. It then employs this database to tell it when to listen for beacons, and on which channel. …).
	Brig further teaches in different embodiments about determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; Brig random times and channels are selected for transmitting a beacon message; the beacon message includes a beacon transmission schedule governing times and channels at which beacons (next beacons) will be transmitted for an indefinite future: see lines 10- 22 of col. 3; lines 56- 59 of col. 4; lines 5-18 of col. 5; lines 31- 33 of col. 6; and claim 1). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Brig make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; greater way resources can be utilized/managed in the communication system.
	Bur Brig fails to state about determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about  periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon; however Wang teaches in Abstract and section 1 about beacons are transmitted periodically; a default channel for the beacons transmitted by nodes is configured; further Wang teaches about beacon (EB) transmissions are scheduled for transmission, wherein the beacons are transmitted using times slots and Tx channel offsets (channels); see sections 1, 4; figure 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Brig to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about  periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon; greater way resources can be utilized/managed in the communication system.
	But Brig is still silent about determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node.
	However Lee teaches about .. a method for scheduling beacon transmission and reception using a distributed channel hopping method in a wireless ad-hoc network transmits a beacon using channel hopping, and includes a beacon section including at least one time slot. Collecting beacons of neighboring nodes of each of the plurality of nodes prior to configuring the network with nodes comprising; Collecting network information and information of the neighboring nodes from the collected beacons; A reception scheduling step of scheduling, based on the information of the neighbor nodes, the beacons transmitted by the neighbor nodes in the beacon section to be received in each time slot using a time division scheme (TDMA); A transmission scheduling step of scheduling a beacon to be transmitted based on a schedule in each time slot; see page 3 second paragraph. Further refer to page 3 under advantageous effects about a beacon scheduling method using channel hopping in a wireless ad-hoc network prevents collision between beacon frames, and thus beacon frames are stably transmitted. In the channel hopping method used in the present invention, nodes within a collision range are allocated different offsets, so that different channels are used even if they are simultaneously transmitted at any time; further see page 10, lines 20- 31.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Brig in view of Wang to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node; greater way reliable communication can be carried out in the communication system; Lee see page 3 under advantages effects.

	Regarding claim 10, Brig in view of Wang and Lee teaches as per claim 8, wherein the multi-channel beacon schedule is assigned by a central authority; Brig a given node may determine a portion of a beacon schedule; the schedule may have an indeterminate number of entries in it, in order to govern the times and channels at which beacons will be transmitted for an indefinite future; see lines 5- 18 of col. 5.

	Regarding claim 11, Brig in view of Wang and Lee teaches as per claim 8, wherein the multi-channel beacon schedule is generated randomly by each network node of a plurality of network nodes in a network; Brig a network includes at least one node that transmits beacons containing a beacon schedule, and selects random times and random channels for transmission of beacons; see lines 1- 6 of col. 3 and claim 1.

	Regarding claim 15, Brig teaches a non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for multi-channel beaconing in a network, comprising:
	determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacon of the network node;
	determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacon of the network node;
	periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon;
	receiving from one or more neighbor nodes of the plurality of network nodes, the schedule of the multi-channel beacons (see lines 62- 67 of col. 2 .. an apparatus is provided for transmitting beacons in a wireless ad hoc network including at least one node, the node i) transmitting beacons containing a beacon schedule, ii) selecting random times and random channels for transmission of beacons, and iii) storing the selected times and channels in the beacon schedule; further see lines 52- 56 of col. 4…simultaneously communicate with more than one other station. Communication with multiple stations can occur, for example, through different channels (or "communication links"), and/or by transmitting specific identifying information (or "coded information") for each intended source or target; further see lines 14- 19 of col. 7), wherein the schedule is used to determine when and on which channel the network node is to listen; and listening for the multi-channel beacon from one or more neighbor nodes based on the received schedule of the multi-channel beacons (in context with lines 5- 10 of col. 5 refer to lines 14- 19 of col. 7.. When a node receives a beacon message, it must extract the beacon schedule from the message and store it in memory, e.g., in a database. It then employs this database to tell it when to listen for beacons, and on which channel. …).
	Brig further teaches in different embodiments about determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; Brig random times and channels are selected for transmitting a beacon message; the beacon message includes a beacon transmission schedule governing times and channels at which beacons (next beacons) will be transmitted for an indefinite future: see lines 10- 22 of col. 3; lines 56- 59 of col. 4; lines 5-18 of col. 5; lines 31- 33 of col. 6; and claim 1). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Brig make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when a network node of a plurality of network nodes is scheduled to broadcast a default channel beacons of the network node; greater way resources can be utilized/managed in the communication system.
	Bur Brig fails to state about determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about  periodically broadcasting a schedule of the multi-channel beacons of the network node using the default channel beacon; however Wang teaches in Abstract and section 1 about beacons are transmitted periodically; a default channel for the beacons transmitted by nodes is configured; further Wang teaches about beacon (EB) transmissions are scheduled for transmission, wherein the beacons are transmitted using times slots and Tx channel offsets (channels); see sections 1, 4; figure 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Brig to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which channel offset the network node is scheduled to broadcast the multi-channel beacons of the network node and limitations about  periodically broadcasting the schedule of the multi-channel beacons of the network node using the default channel beacon; greater way resources can be utilized/managed in the communication system.
	But Brig is still silent about determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node.
	However Lee teaches about .. a method for scheduling beacon transmission and reception using a distributed channel hopping method in a wireless ad-hoc network transmits a beacon using channel hopping, and includes a beacon section including at least one time slot. Collecting beacons of neighboring nodes of each of the plurality of nodes prior to configuring the network with nodes comprising; Collecting network information and information of the neighboring nodes from the collected beacons; A reception scheduling step of scheduling, based on the information of the neighbor nodes, the beacons transmitted by the neighbor nodes in the beacon section to be received in each time slot using a time division scheme (TDMA); A transmission scheduling step of scheduling a beacon to be transmitted based on a schedule in each time slot; see page 3 second paragraph. Further refer to page 3 under advantageous effects about a beacon scheduling method using channel hopping in a wireless ad-hoc network prevents collision between beacon frames, and thus beacon frames are stably transmitted. In the channel hopping method used in the present invention, nodes within a collision range are allocated different offsets, so that different channels are used even if they are simultaneously transmitted at any time; further see page 10, lines 20- 31.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Brig in view of Wang to make system more effective. Having a mechanism wherein determining a link or a pseudo random sequence of links that identifies when and on which different channel offsets the network node is scheduled to simultaneously broadcast multi-channel beacons of the network node; greater way reliable communication can be carried out in the communication system; Lee see page 3 under advantages effects.

	Regarding claim 17, Brig in view of Wang and Lee teaches as per claim 15, wherein the multi-channel beacon schedule is assigned by a central authority; Brig a given node may determine a portion of a beacon schedule; the schedule may have an indeterminate number of entries in it, in order to govern the times and channels at which beacons will be transmitted for an indefinite future; see lines 5- 18 of col. 5.

	Regarding claim 18, Brig in view of Wang and Lee teaches as per claim 15, wherein the multi-channel beacon schedule is generated randomly by each network node of a plurality of network nodes in a network; Brig a network includes at least one node that transmits beacons containing a beacon schedule, and selects random times and random channels for transmission of beacons; see lines 1- 6 of col. 3 and claim 1.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Pat. No. 7564812 B1), hereafter Brig in view of Lu wang et al. see IDS filed on 5/12/2021, Cite NO. C1, “A Simulative Study of Network Association Delays in IEEE 802.15.4e TSCH Networks, in: 2017 IEEE 18th International Symposium on A World of Wireless, Mobile and Multimedia Networks (WoWMoM), 13 July 2017”; hereafter Wang and in further view of Lee et al. 20100053428 , published on 2010 see machine translated document and in further view of Sukho Oh et al. et al., Escalator: An Autonomous Scheduling Scheme for Convergecast in TSCH, 16 April 2018; see IDS filed on 5/12/2021, citations C2; hereafter Sukho.
	
	Regarding claim 2, Brig in view of Wang and Lee teaches as per claim 1, but Brig is silent about wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; however Sukho states when a node transmits a packet over a channel in a timeslot, one or more other nodes are scheduled to receive it over the same channel in the timeslot; slotframe is a collection of timeslots; in each timeslot, nodes could perform one of the following operations: transmit, receive and idle; the timeslots are used to broadcast or receive beacons by nodes; communication channels are used by links, wherein the links using the same timeslot generated by a slot frame communicate using different channels: see pages 3, 8, 16. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sukho with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; greater way resources can be utilized/managed in the communication system.

	Regarding claim 9, Brig in view of Wang and Lee teaches as per claim 8, but Brig is silent about wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; however Sukho states when a node transmits a packet over a channel in a timeslot, one or more other nodes are scheduled to receive it over the same channel in the timeslot; slotframe is a collection of timeslots; in each timeslot, nodes could perform one of the following operations: transmit, receive and idle; the timeslots are used to broadcast or receive beacons by nodes; communication channels are used by links, wherein the links using the same timeslot generated by a slot frame communicate using different channels: see pages 3, 8, 16. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sukho with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; greater way resources can be utilized/managed in the communication system.

	Regarding claim 16, Brig in view of Wang and Lee teaches as per claim 15, but Brig is silent about wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; however Sukho states when a node transmits a packet over a channel in a timeslot, one or more other nodes are scheduled to receive it over the same channel in the timeslot; slotframe is a collection of timeslots; in each timeslot, nodes could perform one of the following operations: transmit, receive and idle; the timeslots are used to broadcast or receive beacons by nodes; communication channels are used by links, wherein the links using the same timeslot generated by a slot frame communicate using different channels: see pages 3, 8, 16. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Sukho with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein each network node of a plurality of network nodes in a network is configured with a default channel beacon reception scheduling slotframe and link, a default channel beacon transmission scheduling slotframe, and a multi-channel scheduling slotframe; greater way resources can be utilized/managed in the communication system.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Pat. No. 7564812 B1), hereafter Brig in view of Lu wang et al. see IDS filed on 5/12/2021, Cite NO. C1, “A Simulative Study of Network Association Delays in IEEE 802.15.4e TSCH Networks, in: 2017 IEEE 18th International Symposium on A World of Wireless, Mobile and Multimedia Networks (WoWMoM), 13 July 2017”; hereafter Wang and in further view of Lee et al. 20100053428 , published on 2010 see machine translated document and in further view of Segev et al. (US Pub. No. 2013/0235813 A1).

	Regarding claim 5, Brig in view of Wang and Lee teaches as per claim 1, but Brig fails to state about wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; however Segev states about the determination to cause the adjustment of the beacon schedule is based on one or more of a determined conflicting beacon schedule and a received indication of a potential conflict between the beacon and the one or more other beacons; see [0008]-[0009]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Segev with the teachings of Brig in view of Wang and Lee to make system more reliable. Having a mechanism wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 12, Brig in view of Wang and Lee teaches as per claim 8, but Brig fails to state about wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; however Segev states about the determination to cause the adjustment of the beacon schedule is based on one or more of a determined conflicting beacon schedule and a received indication of a potential conflict between the beacon and the one or more other beacons; see [0008]-[0009]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Segev with the teachings of Brig in view of Wang and Lee to make system more reliable. Having a mechanism wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 19, Brig in view of Wang and Lee teaches as per claim 15, but Brig fails to state about wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; however Segev states about the determination to cause the adjustment of the beacon schedule is based on one or more of a determined conflicting beacon schedule and a received indication of a potential conflict between the beacon and the one or more other beacons; see [0008]-[0009]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Segev with the teachings of Brig in view of Wang and Lee to make system more reliable. Having a mechanism wherein a transition to a different schedule is required after a detection of a conflict within the schedule assigned to the network node and monitored nodes; greater way more reliable communication can be carried out in the communication system.

Claims 6- 7, 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Pat. No. 7564812 B1), hereafter Brig in view of Lu wang et al. see IDS filed on 5/12/2021, Cite NO. C1, “A Simulative Study of Network Association Delays in IEEE 802.15.4e TSCH Networks, in: 2017 IEEE 18th International Symposium on A World of Wireless, Mobile and Multimedia Networks (WoWMoM), 13 July 2017”; hereafter Wang and in further view of Lee et al. 20100053428 , published on 2010 see machine translated document and in further view of Bakshi et al. (US Pub. No. 2011/0158083 A1).

	Regarding claim 6, Brig in view of Wang and Lee  teaches as per claim 1, further comprising determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; however Bakshi teaches about the lost connectivity in [0001 and 0015-0017]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Bakshi with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; greater way resources can be utilized/managed in the communication system.

	Regarding claim 7, Brig in view of Wang, Lee and Bakshi teaches as per claim 6, about determining, by the listening network node, a presence of the broadcasting node through test messages; reporting a loss of connectivity; rerouting traffic around the broadcasting node; and removing the broadcasting node from a list of neighboring nodes; Bakshi see [0015- 0017].

	Regarding claim 13, Brig in view of Wang and Lee teaches as per claim 8, further comprising determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; however Bakshi teaches about the lost connectivity in [0001 and 0015-0017]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Bakshi with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; greater way resources can be utilized/managed in the communication system.

	Regarding claim 14, Brig in view of Wang and Bakshi and Lee teaches as per claim 13, about determining, by the listening network node, a presence of the broadcasting node through test messages; reporting a loss of connectivity; rerouting traffic around the broadcasting node; and removing the broadcasting node from a list of neighboring nodes; Bakshi see [0015- 0017].

	Regarding claim 20, Brig in view of Wang and Lee teaches as per claim 15, but Brig fails to state about determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; wherein determining comprises: determining, by the listening network node, a presence of the broadcasting node through test messages; reporting a loss of connectivity; rerouting traffic around the broadcasting node; and removing the broadcasting node from a list of neighboring node; however Bakshi teaches about the lost connectivity in [0001 and 0015-0017], wherein determining comprises: determining, by the listening network node, a presence of the broadcasting node through test messages; reporting a loss of connectivity; rerouting traffic around the broadcasting node; and removing the broadcasting node from a list of neighboring nodes; Bakshi see [0015- 0017]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Bakshi with the teachings of Brig in view of Wang and Lee to make system more effective. Having a mechanism wherein determining, by the listening network node, that the broadcasting node is no longer broadcasting on the assigned channel; wherein determining comprises: determining, by the listening network node, a presence of the broadcasting node through test messages; reporting a loss of connectivity; rerouting traffic around the broadcasting node; and removing the broadcasting node from a list of neighboring node; greater way resources can be utilized/managed in the communication system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468